Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the arguments of 5/27/2022.  The rejection is maintained and made final.  All the arguments are fully responded to below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Olson (US 5,485,769) in view of Schroeder (US20150224632).
Regarding claim 1 (currently amended) Olson discloses a cam lock chain tool apparatus comprising: 
a receiver body (Item 81) having a receiver front side, a receiver back side, a receiver left side, a receiver right side, a receiver top side (Figure 5 bottom of page), and a receiver bottom side (Figure 5 top of page), the receiver bottom side having a receiver aperture dimensioned and configured to receive a standard socket wrench (Item 85); 
an extender (Item 83) coupled to the receiver body, the extender being coupled to the receiver top side; and 
a tab (Item 90) coupled to the extender, the tab being rectangular prismatic and having a pair of elongated planar and parallel longitudinal sides (Item A and opposite side of item A in Examiner Annotated Figure 8) and pair of planar and parallel ends (Item B and opposite side of item B in Examiner Annotated Figure 8) perpendicular to the longitudinal sides, the longitudinal sides extending laterally across the extender, the tab having rounded corners (Item 94) between the longitudinal sides and the ends of the tab. 
Olson fails to explicitly disclose each of the planar and parallel ends being shorter in length than each of the elongated planar and parallel longitudinal ends. (In column 6 Lines 7-9 and Column 4 Lines 65-67 Olson describes how the tab can be different shapes).
Schroeder teaches a cam lock tool in which the driving end can be either square or rectangular in which each of the planar and parallel ends being shorter in length than each of the elongated planar and parallel longitudinal ends (Paragraph [0031-32]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the tab of Olson to be rectangular as taught by Schroeder.  Such a modification is only a change in shape of an element which involves only routine skill in the art (see MPEP2144.04).  The tab should be sized and shaped to the opening in which it is intended to be used.  If the opening is rectangular, the tab should be rectangular, and sized slightly smaller to ensure an appropriate fit.  (Schroeder Paragraph [0031-32]). Further in the instant application, on page 4 lines 13-15 its discussed that the “tab may be rectangular prismatic”, but never gives criticality or benefit on why rectangular prismatic is beneficial.

    PNG
    media_image1.png
    340
    257
    media_image1.png
    Greyscale

Annotated Figure 8
“Configured to engage a cam lock for a tire chain” is viewed as intended use.  The bit end is capable of operating anything with a mating slot of configuration.
Regarding claim 3 (original) Olson in view of Schroeder disclose the cam lock chain tool apparatus of claim 1 further comprising the receiver body, the extender, and the tab having rounded vertical edges (Olson Items 83 and 81 are round and Item 94 is round as previously mentioned).  
Regarding claim 5 (Original) Olson in view of Schroeder disclose the cam lock chain tool apparatus of claim 1. Olson fails to explicitly disclose further comprising a tab height of the tab being less than an extender height of the extender, the extender height being less than a receiver height of the receiver.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the length of tab height such that the tab height of the tab being less than the extender height of the extender and the extender height being less than a receiver height of the receiver. Since such a modification would involve a mere change in the size of component and a change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP2144.04). A change in the extender height would affect the overall length of the tool and affect the overall reach of the tool which affects how the user interacts with the tool.  (i.e. a tool with a substantial length can fit into hard to reach areas or fit a user’s hand for support. While a tool with less of a length has less of a wobble since the distance between the wrench and the workpiece is less, this makes it easier for the user to control their tool).  Please note that in the instant application, page 4 Lines 1-11 applicant does not disclose any criticality for the claimed limitations.
Regarding claim 6 (Original) ) Olson in view of Schroeder disclose the cam lock chain tool apparatus of claim 1 further comprising the profile of the extender conforming to the profile of the receiver body reduced in size, the receiver top side thus having a uniform perimeter surrounding the extender (Figure 5, the circular receiver transitions to a circular extender).  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 5,485,769) in view of Schroeder (US20150224632) in view of Fischer (US 2,522,217).
Regarding claim 2 Olson in view of Schroeder disclose the cam lock chain tool apparatus of claim 1 further comprising a bearing aperture (Item 38), the bearing aperture being configured to receive a bearing of the standard socket wrench to secure the receiver body.
Olson fails to explicitly disclose the receiver front side having a bearing aperture extending through to the receiver aperture, the bearing aperture being configured to receive a bearing of the standard socket wrench to secure the receiver body.
Fischer teaches the receiver front side having a bearing aperture (Item 70) extending through to the receiver aperture, the bearing aperture being configured to receive a bearing of the standard socket wrench to secure the receiver body.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bearing aperture of Olson to be a bore through the front wall as taught by Fischer.  Doing so would allow for an easier machining operation and supplies means for detaching (Fisher Column 6 Lines 40-43).  
Regarding claim 7 Olson discloses a cam lock chain tool apparatus comprising: 
a receiver body (Item 30) having a receiver front side, a receiver back side, a receiver left side, a receiver right side, a receiver top side (Fig 5 bottom of page), and a receiver bottom side (Fig 5 top of page), the receiver bottom side having a receiver aperture (Item 36) dimensioned and configured to receive a standard socket wrench; 
an extender (Item 33) coupled to the receiver body, the extender being coupled to the receiver top side, the profile of the extender conforming to the profile of the receiver body reduced in size, the receiver top side thus having a uniform perimeter surrounding the extender(Figure 5); and 
a tab (Item 52 or 90) coupled to the extender, the tab being rectangular prismatic, the receiver body, the extender, and the tab having rounded vertical edges (Item 94), the tab having a pair of elongated planar and parallel longitudinal sides (Item A and opposite side of item A in Examiner Annotated Figure 8) and pair of planar and parallel ends (Item B and opposite side of item B in Examiner Annotated Figure 8) perpendicular to the longitudinal sides, the longitudinal sides extending laterally across the extender, the tab having rounded corners (Item 94) between the longitudinal sides and the ends of the tab. 
Olson fails to explicitly disclose each of the planar and parallel ends being shorter in length than each of the elongated planar and parallel longitudinal ends. (In column 6 Lines 7-9 and Column 4 Lines 65-67 Olson describes how the tab can be different shapes).
Schroeder teaches a cam lock tool in which the driving end can be either square or rectangular in which each of the planar and parallel ends being shorter in length than each of the elongated planar and parallel longitudinal ends (Paragraph [0031-32]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the tab of Olson to be rectangular as taught by Schroeder.  Such a modification is only a change in shape of an element which involves only routine skill in the art (see MPEP2144.04).  The tab should be sized and shaped to the opening in which it is intended to be used.  If the opening is rectangular, the tab should be rectangular, and sized slightly smaller to ensure an appropriate fit.  (Schroeder Paragraph [0031-32]). Further in the instant application, on page 4 lines 13-15 its discussed that the “tab may be rectangular prismatic”, but never gives criticality or benefit on why rectangular prismatic is beneficial.
Olson fails to explicitly disclose further comprising a tab height of the tab being less than an extender height of the extender, the extender height being less than a receiver height of the receiver.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the length of tab height such that the tab height of the tab being less than the extender height of the extender and the extender height being less than a receiver height of the receiver.  Since such a modification would involve a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP2144.04). A change in the extender height would affect the overall length of the tool and affect the overall reach of the tool which affects how the user interacts with the tool.  (i.e. a tool with a substantial length can fit into hard to reach areas or fit a user’s hand for support. While a tool with less of a length has less of a wobble since the distance between the wrench and the workpiece is less, this makes it easier for the user to control their tool).  Please note that in the instant application, page 4 Lines 1-11 applicant has not disclosed any criticality for the claimed limitations.
Olson further fails to explicitly disclose the receiver front side having a bearing aperture extending through to the receiver aperture, the bearing aperture being configured to receive a bearing of the standard socket wrench to secure the receiver body.
Fischer teaches the receiver front side having a bearing aperture (Item 70) extending through to the receiver aperture, the bearing aperture being configured to receive a bearing of the standard socket wrench to secure the receiver body.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bearing aperture of Olson to be a bore through the front wall as taught by Fischer.  Doing so would allow for an easier machining operation and supplies means for detaching (Fischer Column 6 Lines 40-43)  
“Configured to engage a cam lock for a tire chain” is viewed as intended use.  The bit end is capable of operating anything with a mating slot or configuration.
Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
Applicant argues the motivation for the combination is not directed to a problem that has been shown to be 1. Known in the art 2.  At the time of the invention and 3. Addressed by the patent.  Further that the line of argument in the rejection is based merely upon speculation as to what benefit might result from a modification of the Olson Structure in order to meet the requirements of claim 1.  The Examiner respectfully disagrees.   Since the arguments seem to be directed to claim 1, the Examiner will address the combination of Olson in view of Schroeder, but similar arguments can be applied to claim 7.  Olson discloses claim 1 except for the tab being “a pair of elongated planar and parallel longitudinal sides and pair of planar and parallel ends perpendicular to the longitudinal sides, each of the planar and parallel ends being shorter in length than each of the elongated planar and parallel longitudinal sides”.  Olson discloses a drive socket that has a tab that ends in a square.  In Column 6 Lines 7-9, Olson discusses how its conceivable this square could be different shapes to transfer the torque.  Further in Column 4 Lines 65-67 its discussed how the hexagonal shape could be other shapes.  One of ordinary skill in the art understands that within a socket set, the socket is essentially the same except the tips can change from a hex, a phillips, a torx, or a flathead bit.  It is of the Examiner’s opinion that Olson fully supports this statement within Olson’s disclosure. Schroeder teaches a tire tool that has a rectangular bit to apply torque.  Schroeder further discloses in Paragraph [0031] that “In accordance with currently known chain tensioners 22, recess 20 is generally of a rectangular or square shape and, consequently, free end 14a of leg 14 is generally rectangular or square in cross-section. Furthermore, free end 14a of leg 14 is complementary in size to recess 20, being only slightly smaller in dimensions than recess 20 so that free end 14a is insertable into recess 22. It will be understood that if the shape of the recess 20 in chain tensioner 22 is different to rectangular or square, then free end 14a of leg 14 will be similarly and complementarily configured to that recess 20”.  This disclosure is where the Examiner gets the basis for the motivation “The tab should be sized and shaped to the opening in which it is intended to be used.  If the opening is rectangular, the tab should be rectangular, and sized slightly smaller to ensure an appropriate fit.  (Schroeder Paragraph [0031-32])”.  Since the modification has been shown to be within the patents, it is of the Examiner’s opinion that it meets the requirements of 1. Known in the art 2.  At the time of the invention and 3. Addressed by the patent.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723